PER CURIAM.
A jury convicted defendant of sodomy of a child under fourteen in violation of § 566.060.2,1 attempted sodomy of a child under fourteen in violation of § 564.011, and sexual abuse in the first degree in violation of § 566.100 and failure to appear in violation of § 544.665. The jury acquitted defendant of an additional count of sodomy.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).

. All statutory references are to RSMo, 1986.